Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Dec. 10, 2020 has been received and entered.
Currently, Claims 1-21 are pending. Claims 1-21 are examined on the merits.

Election/Restrictions
Applicant's election with traverse of the species anti-inflammation in the reply filed on Aug. 20, 2019 is acknowledged. The traversal is on the ground(s) that there is no burden to search. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct. 23, 2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the term “pressure ranging from 20 tons to 2000 tons” is indefinite because pressure is calculated as amount of force applied to a specified area.  There is no area as indicated here or the usual standard pressure language, such as psi.  Please amend.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Deangelo et al. (US 9066910 B2) further in view of Softsecretes (https:/7softsecrets.com/us/2013/06/03/reverse-osmosis-for-beqinners/), Leafly (https://www.leafly.com/news/cannabis-101/what-is-decarboxylation), BiteSizeBio (2013, https://bitesizebio.com/13536/bringing-down-the-walls-part-ii-8-methods-to-break-down-cell-walls/), and GlenMills (https://www.glenmills.com/product/french-press-g-m-high-pressure-cell-disruption/#:~:text=The%20FRENCH%20PRESS%20G%2DM%C2%AE,%3B%2035ml)%20can%20be%20used.).
Deangelo et al. teaches a method of producing a composition comprising an effective amount of high purity trichomes from cannabis flower trimmings, comprising adding cannabis flower trimmings to ice water, soaking and agitating the cannabis flower trimmings to separate trichomes, filtering the water mixture through a series of mesh screens of progressively smaller mesh and discarding plant material and removing trichomes, placing trichomes on flat surface, drying and curing trichomes, pulverizing and grinding up high-purity trichomes to produce a topical ointment (Claim 1). The whole plant extract is mixed with water-soluble organic compound to create a paste (column 2, lines 30-32), which is fluid soluble. The composition primarily affects or binds to the CB2 receptors sites and CB1 receptors of the mammal (Column 4, lines 7-10). CBD naturally in the flower would have health benefits of Claims 4-6 and 17-19 and 21.  Pulverizing and grinding would have physical pressure on the plant.  
However, Deangelo et al. does not teach liquid nitrogen to break cell walls, reverse osmosis, decarboxylation, 20-2000 tons pressure.
Softsecrets teaches reverse osmosis is a process for removing impurities from water (entire document); therefore, concentrating the impurities to be collected. It is essentially a form of concentration by removing water.
Leafly teaches a process of decarboxylation occur over heat and time. THCA in cannabis decarboxylate at approximately 220 degree F after around 30-45 minutes. Cannabinol is formed through degradation and oxidation of THC (At What Temperature Does Decarboxylation Occur?). Cannabis (CBN) can be decarboxylated in a slow cooker by introducing solvents such as cooking oils or lecithin (How to Decarboxylate Cannabis at Home). Decarboxylation would inherently use hydroxyl functional groups for decarboxylation to occur.
BiteSizeBio teaches a method to breakdown cell walls with plant samples frozen in liquid nitrogen and disrupted and extracted with mortar pestle then further extracted with solvent (Mortar and Pestle).  There would be pressure from using mortar and pestle.
GlenMills teaches a method of disintergrating cell walls with French Press old style can attain 40,000 psi (Features).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use reverse osmosis and decarboxylation because reverse osmosis can remove water to concentrate the desired ingredients and decarboxylation by heating at 220 degree F can convert THC to CBN, which is the desired product as taught by Softsecrets and Leafly teaches a process of decarboxylation occur over heat and time. THCA in cannabis decarboxylate at approximately 220 degree F after around 30-45 minutes. Cannabinol is formed through degradation and oxidation of THC (At What Temperature Does Decarboxylation Occur?).  Reverse osmosis increases purity and concentration by removing water from a product.  One would have been motivated to make a process for obtaining the function product of cannabis for the expected benefit of converting THC to CBN. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
The references also do not specifically teach performing the process in the time span and temperature range and pressure claimed by applicant. The process in the time span and temperature range and pressure is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature range to use in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use liquid nitrogen for breaking cell walls at 20-2000 tons pressure because BiteSizeBio teaches liquid nitrogen can be used for breaking plant cell walls and GlenMills teaches a method of disintergrating cell walls with French Press old style can attain 40,000 psi (Features), which can include 20-2000 tons because the pressure is not expressed in area units and 20 tons of pressure would be exerted based upon a surface area of 1 square inch used in a press.  One would have been motivated to use liquid nitrogen and pressure as a method of break plant cell walls for the expected benefit of extracting a plant cell as taught by BIteSizeBio and GlenMills.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Response to Arguments
Applicant argues that the references do not teach using liquid nitrogen to produce the extract.
In response to Applicant’s argument, BiteSizeBio teaches a method to breakdown cell walls with plant samples frozen in liquid nitrogen and disrupted and extracted with mortar pestle then further extracted with solvent (Mortar and Pestle).  The same method is claimed by the Applicant to use nitrogen to freeze cell walls as in Claim 1(b).
	Applicant argues that the process of decarboxylation is not taught.
	In response to Applicant’s argument, Applicant’s claimed temperature of 200-275 degree C.  Leafly teaches a process of decarboxylation occur over heat and time. THCA in cannabis decarboxylate at approximately 220 degree F after around 30-45 minutes. Cannabinol is formed through degradation and oxidation of THC (At What Temperature Does Decarboxylation Occur?). Thus, the same temperature and process are taught.
	Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655